           Case 20-03662-5-SWH                    Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                                  Page 1 of 10


Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Don Betos Tacos-Raleigh Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  421 Chapanoke Rd.
                                  Ste. 105
                                  Raleigh, NC 27603
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Wake                                                            Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
           Case 20-03662-5-SWH                         Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                                      Page 2 of 10
Debtor    Don Betos Tacos-Raleigh Inc.                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
           Case 20-03662-5-SWH                     Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                                      Page 3 of 10
Debtor   Don Betos Tacos-Raleigh Inc.                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
           Case 20-03662-5-SWH                    Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                                     Page 4 of 10
Debtor    Don Betos Tacos-Raleigh Inc.                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 17, 2020
                                                  MM / DD / YYYY


                             X   /s/ Bryan Flores                                                         Bryan Flores
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ William P. Janvier                                                    Date November 17, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 William P. Janvier 21136
                                 Printed name

                                 Janvier Law Firm, PLLC
                                 Firm name

                                 311 East Edenton Street
                                 Raleigh, NC 27601
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      919-582-2323                 Email address      bill@janvierlaw.com

                                 21136 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
             Case 20-03662-5-SWH                             Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                                            Page 5 of 10


 Fill in this information to identify the case:
 Debtor name Don Betos Tacos-Raleigh Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ASSN Company                                                    Any & All Assets                                       Unknown                        $0.00                 Unknown
 Attn: Managing Agent
 PO Box 2576
 Springfield, IL 62708
 Capital One                                                     Credit Card                                                                                                $3,000.00
 Attn: Managing
 Agent
 PO Box 30285
 Salt Lake City, UT
 84130
 Chase                                                           Credit Card                                                                                                $3,500.00
 Attn: Managing
 Agent
 PO Box 15298
 Wilmington, DE
 19886
 First Data Merchant                                             Any & All Credit                                       Unknown                        $0.00                 Unknown
 Cash Advance                                                    Card Receivables
 Attn: Managing
 Agent
 4000 Coral Ridge Dr.
 Coral Springs, FL
 33065
 First Data Merchant                                             Credit card                                            Unknown                        $0.00                 Unknown
 Services, LLC                                                   receivables
 Attn: Managing
 Agent
 4000 Coral Ridge Dr.
 Coral Springs, FL
 33065
 Kapitus Servicing                                               Loan                                                                                                             $0.00
 Attn: Managing Agent
 2500 Discovery Blvd.,
 Ste. 200
 Rockwall, TX 75032




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 20-03662-5-SWH                             Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                                            Page 6 of 10



 Debtor    Don Betos Tacos-Raleigh Inc.                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 National Funding, Inc.                                          Any & All Assets                                    $85,738.51                        $0.00              $85,738.51
 Attn: Managing Agent
 9820 Towne Ctr Dr,
 Ste 200
 San Diego, CA 92121
 NC Dept. of Revenue                                             Sales & Use Taxes                                                                                        $60,000.00
 Attn: Bankruptcy Unit
 PO Box 1168
 Raleigh, NC
 27602-1168
 On Deck Capital                                                 Loan                                                                                                     $25,000.00
 Attn: Managing
 Agent
 901 N. Stuart St., Ste.
 700
 Arlington, VA 22203
 Rapid Advance                                                   Loan                                                                                                     $40,000.00
 Attn: Managing
 Agent
 4500 EastWest Hwy,
 6th Fl
 Bethesda, MD 20814
 US Foods, Inc.                                                  Any & All Assets                                       Unknown                        $0.00                 Unknown
 Attn: Managing
 Agent
 1500 NC Hwy 39
 Zebulon, NC 27597
 Vend Lease                                                      Cash register                                          Unknown                   Unknown                    Unknown
 Company
 Attn: Managing Agent
 8100 Sandpiper
 Circile, Ste 300
 Baltimore, MD 21236
 Wells Fargo                                                     Credit Card                                                                                                  $600.00
 Attn: Managing
 Agent
 PO Box 6426
 Carol Stream, IL
 60197-6426
 Wells Fargo Auto                                                2010 Ford Truck                                     $10,126.34                   Unknown                    Unknown
 Finance
 Attn: Managing Agent
 P.O. Box 29704
 Phoenix, AZ
 85038-9704




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
         Case 20-03662-5-SWH                            Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                                      Page 7 of 10

                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Don Betos Tacos-Raleigh Inc.                                                                              Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                               Security Class Number of Securities                       Kind of Interest
 business of holder
 Bryan Flores                                                                                                                    100%
 501 South Lombard Street
 Clayton, NC 27520


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 17, 2020                                                        Signature /s/ Bryan Flores
                                                                                            Bryan Flores

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case 20-03662-5-SWH                            Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                    Page 8 of 10




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Don Betos Tacos-Raleigh Inc.                                                                  Case No.
                                                                                     Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 17, 2020                                            /s/ Bryan Flores
                                                                          Bryan Flores/President
                                                                          Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 20-03662-5-SWH         Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44   Page 9 of 10



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




ASSN Company                             Kapitus Servicing                 Rapid Advance
Attn: Managing Agent                     Attn: Managing Agent              Attn: Managing Agent
PO Box 2576                              2500 Discovery Blvd., Ste. 200    4500 EastWest Hwy, 6th Fl
Springfield, IL 62708                    Rockwall, TX 75032                Bethesda, MD 20814



Bryan Flores                             Lien Solutions                    TK Desco, LLC
501 South Lombard Street                 Attn: Managing Agent              Attn: Managing Agent
Clayton, NC 27520                        PO Box 29071                      103 Rothschild Place
                                         Glendale, CA 91209-9071           Cary, NC 27511



Capital One                              National Funding                  US Foods, Inc.
Attn: Managing Agent                     Attn: Jennifer E. Duty            Attn: Managing Agent
PO Box 30285                             9820 Towne Ctr Dr, Ste 200        1500 NC Hwy 39
Salt Lake City, UT 84130                 San Diego, CA 92121               Zebulon, NC 27597



Chase                                    National Funding                  Vend Lease Company
Attn: Managing Agent                     Attn: Tara Muren                  Attn: Managing Agent
PO Box 15298                             9820 Towne Ctr Dr, Ste 200        8100 Sandpiper Circile, Ste 300
Wilmington, DE 19886                     San Diego, CA 92121               Baltimore, MD 21236



Corporation Service Company              National Funding                  Wells Fargo
Attn: Managing Agent                     Attn: James E. Hawley             Attn: Managing Agent
801 Adlai Stevenson Drive                9820 Towne Ctr Dr, Ste 200        PO Box 6426
Springfield, IL 62703                    San Diego, CA 92121               Carol Stream, IL 60197-6426



First Data Merchant Cash Advance         National Funding, Inc.            Wells Fargo Auto Finance
Attn: Managing Agent                     Attn: Managing Agent              Attn: Managing Agent
4000 Coral Ridge Dr.                     9820 Towne Ctr Dr, Ste 200        P.O. Box 29704
Coral Springs, FL 33065                  San Diego, CA 92121               Phoenix, AZ 85038-9704



First Data Merchant Services, LLC        NC Dept. of Revenue               Zwicker & Associates
Attn: Managing Agent                     Attn: Bankruptcy Unit             Attn: Jessica Moreau
4000 Coral Ridge Dr.                     PO Box 1168                       PO Box 481918
Coral Springs, FL 33065                  Raleigh, NC 27602-1168            Charlotte, NC 28269



Internal Revenue Service                 NCS UCC Services Group
Attn: Managing Agent                     Attn: Managing Agent
PO Box 7346                              PO Box 24101
Philadelphia, PA 19101-7346              Cleveland, OH 44124



Interstate Cash Register                 On Deck Capital
Attn: Managing Agent                     Attn: Managing Agent
430 N. First Ave.                        901 N. Stuart St., Ste. 700
Knightdale, NC 27545                     Arlington, VA 22203
         Case 20-03662-5-SWH                           Doc 1 Filed 11/17/20 Entered 11/17/20 12:21:44                       Page 10 of 10




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Don Betos Tacos-Raleigh Inc.                                                                    Case No.
                                                                                     Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Don Betos Tacos-Raleigh Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 17, 2020                                                      /s/ William P. Janvier
 Date                                                                   William P. Janvier 21136
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Don Betos Tacos-Raleigh Inc.
                                                                        Janvier Law Firm, PLLC
                                                                        311 East Edenton Street
                                                                        Raleigh, NC 27601
                                                                        919-582-2323 Fax:866-809-2379
                                                                        bill@janvierlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
